Citation Nr: 1029860	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  05-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 
1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2007 and September 2008, the Board remanded the Veteran's 
claim for service connection for anxiety/major depressive 
disorder to RO via the Appeals Management Center (AMC) in 
Washington, DC.  The AMC complied with the Board's June 2007 and 
September 2008 remand directives in further developing the claim 
by scheduling a VA psychiatric evaluation, sending the Veteran a 
notice letter in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and obtaining the Veteran's Social Security 
Administration records.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Unfortunately at the VA psychiatric evaluation in January 2007, 
the examiner was unable to give a definitive opinion as to the 
etiology of the Veteran's psychiatric disorder without resorting 
to speculation.  In the comments section, the examiner appears to 
state that the disorder is not service related; however, on that 
same page, he adds that he is unable to render an opinion without 
resort to speculation.  As the evaluator was unable to render a 
definitive opinion, the case is being remanded for a second 
opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).

The Board also notes that in November 2004, B. W. R., M.D., 
suggested that the Veteran had a long history of major depression 
and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  In light of the foregoing, additional 
development is needed.

As previously indicated, the Board sincerely regrets this delay.  
Nonetheless, to ensure due process compliance, this case is 
REMANDED for the following action:

1.  Schedule the Veteran for another VA 
psychiatric evaluation to identify any 
psychiatric disability present and for the 
disorder(s) identified, to determine 
whether any psychiatric disability is 
related to the Veteran's military service.  
The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  The examiner 
should note that a review of the claims 
file was accomplished.

After examining the Veteran and review of 
the claims file, to include the Veteran and 
his family's lay statements and the 
Veteran's service treatment records and 
personnel records, the examiner should 
determine whether any of the Veteran's 
psychiatric disorders are related to 
service.  If the examiner is unable to 
render a definitive opinion as to the 
etiology of the Veteran's psychiatric 
disorder(s), the examiner should clearly 
explain why a definitive opinion is not 
possible.

2.  Advise the Veteran that failure to 
report for this examination, without good 
cause, may have an adverse consequence on 
his claim.

3.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective action should 
be implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder in light of 
any additional evidence obtained and any 
appropriate law and regulations, to include 
75 Fed. Reg. 39843 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)), if 
deemed appropriate.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative an SSOC and give 
them an opportunity to submit written or 
other argument in response before returning 
the claims file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


